Exhibit 10.1

RESOLVED, that Section 3.1(b) of each of (i) the option agreement for 130,000
options dated March 4, 2011 for Mr. Raymond Laubenthal and (ii) the option
agreement for 80,000 options dated March 4, 2011 for Mr. Gregory Rufus,
(iii) the option agreement for 80,000 options dated March 4, 2011 for Mr. Robert
Henderson, (iv) the option agreement for 70,000 options dated March 4, 2011 for
Mr. James Riley, (v) the option agreement for 65,000 options dated March 4, 2011
for Mr. Bernt Iversen, and (vi) the option agreement for 80,000 options dated
March 4, 2011 for Mr. Albert Rodriguez is hereby deleted and replaced in its
entirety as follows:

“(b) No portion of the Option which has not become vested and exercisable at the
date of the Participant’s Termination of Services shall thereafter become vested
and exercisable, except as follows or as may be otherwise provided by the
Administrator:

If Participant incurs a termination of employment under any of the circumstances
described in Section 5(a)(i) (death) of that certain [reference individual’s
Employment Agreement] (the “Employment Agreement”), Section 5(a)(ii)
(Disability) of the Employment Agreement, Section 5(a)(iv) (Resignation for Good
Reason) of the Employment Agreement or Section 5(a)(v) (Termination without
Cause) of the Employment Agreement, in each such case vesting will continue
after termination of employment as provided below:

 

Termination Date

   Percent of
Remaining
Options That
May Continue to
Vest  

Prior to October 1, 2011

     0  % 

On or after October 1, 2011 but prior to October 1, 2012

     20  % 

On or after October 1, 2012 but prior to October 1, 2013

     40  % 

On or after October 1, 2013 but prior to October 1, 2014

     60  % 

On or after October 1, 2014 but prior to October 1, 2015

     80  % 

On or after October 1, 2015

     100  % 



--------------------------------------------------------------------------------

The percentage of remaining Options permitted to vest will be spread ratably
over the performance vesting schedule and time vesting schedule.”

RESOLVED, that the following be added to Section 3.3 of each of the option
agreements described in the foregoing two resolutions:

“Notwithstanding the foregoing, if any Option vests after the Participant’s
Termination of Services for reasons set forth herein pursuant to Section 3.1 and
the Participant has a limit of six months or one year following such Termination
of Services to exercise the Option pursuant to paragraph (d) or (e), the
Participant shall have six months after the Option vests to exercise such
Option.”